DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the claims filed on July 13, 2022.
Claims 12-18 and 21 are cancelled.
Claim 20 has been amended.
Claims 27-29 are newly added.
Claims 1-11, 19-20, and 22-28 have been presented for examination.
Claims 1-11, 19-20, and 22-26 are currently rejected.
Claims 27-29 are allowed.

Response to Amendments
Claim Objections
	The claims have been amended to overcome the claim objections. Accordingly, the claim objections have been withdrawn. 

Response to Arguments
35 U.S.C. § 112
Applicant’s arguments, see Applicant Remarks, filed on July 13, 2022, with respect to 35 U.S.C. § 112 for claims 20 and 22-23 have been fully considered and are persuasive.  The 35 U.S.C. § 112(b) rejection has been withdrawn for claims 20 and 22-23.

Applicant's arguments filed on July 13, 2022 with respect to 35 U.S.C. § 112 for claims 24-26 have been fully considered but they are not persuasive. The applicant argues:
“The Examiner has raised no objection on the grounds that a skilled artisan would fail to understand the applicant’s technology.”


	The Examiner has considered the Applicant’s arguments and respectfully traverses. As stated in the previous Office Action dated April 13, 2022, the Examiner outlined that the claim language “iteratively receiving current traffic data” as recited in claims 24-26 is unclear. If data is iteratively received, it is received on a periodic basis (e.g., once every 5 seconds). This creates a discrepancy, as the data is not collected between the periods, only periodically. Current data refers to data that is collected in real-time. Real-time collection is continuously updated, as opposed to periodically updated. Therefore, current data cannot be iteratively received. For these reasons, the Examiner maintains this 35 U.S.C. § 112(b) rejection. Clarification is required.

35 U.S.C. § 101
Applicant's arguments filed on July 13, 2022 with respect to 35 U.S.C. § 101 have been fully considered but they are not persuasive. The applicant argues:
 “Applicant respectfully asserts that the Examiner has not presented a prima facie case in support of the rejection under 35 USC 101. According to the May 2016 USPTO IEG Guidelines a proper rejection under 35 USC 101 “must provide an explanation as to why each claim is unpatentable, which must be sufficiently clear and specific to provide applicant sufficient notice of the reasons for ineligibility and enable the applicant to effectively respond.” May 2016 Update USPTO IEG Guidelines, p. 2.”
The Examiner has not identified particular claim recitations defining the asserted abstract idea and has not identified particular claim elements asserted to define additional elements.
Applicant respectfully notes that as to each element of the pending claims asserted to be an "additional element" the Examiner has failed to present "a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s)" in compliance with the Guidelines. Applicant respectfully notes that as to each element of the pending claims asserted to be an "additional element" the Examiner has failed to present "a statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s) in compliance with the Guidelines.”

	The Examiner has considered the Applicant’s arguments and respectfully traverses. In the previous Office Action, the Examiner explicitly provided reasons explaining why the claims are not patent eligible (see Office Action on April 13, 2022 p. 7-14). The Examiner used the text recited by the independent claims and conducted 35 U.S.C. § 101 Analysis, underlining extra-solution activity that are merely insignificant means for performing the abstract idea, which is a mental process shown in bolded text. The Examiner has provided sufficient notice of the reasons for ineligibility. For these reasons, the Examiner maintains the 35 U.S.C. § 101 rejection.

35 U.S.C. § 103
Applicant's arguments filed on July 13, 2022 with respect to 35 U.S.C. § 103 have been fully considered but they are not persuasive. The applicant argues:
“In the prior response, applicant traversed on the following grounds. “The rejections of claims 1, 12, and 20 are further traversed at least for the reason that the Examiner’s position in support of the respective rejections is without a rational underpinning. For example, the Examiner has failed to provide any explanation as to why the lack of a feature of “traffic management plan configured at least in part to extend a remaining useful lifespan of the...transportation infrastructure” would be a recognized deficiency of Green. The advantage of the secondary reference asserted by the Examiner is not needed by and not relevant to the primary reference, and accordingly, the Examiner’s position that there is motivation to modify is without a rational underpinning. See e.g. Ex parte Blow. (Ex parte Blow, No. 2007-003811 (B.P.A.I. Mar. 28, 2008).” See RCE response, p. 42.
“The rejections of claims 1 and 20 are traversed at least for the reason that the Examiner’s position in support of the respective rejections is without a rational underpinning. For example, the Examiner has failed to provide any explanation as to why the lack of a feature of “traffic management plan configured at least in part to extend a remaining useful lifespan of the...transportation infrastructure” would be a recognized deficiency of Green. The advantage of the secondary reference asserted by the Examiner is not needed by and not relevant to the primary reference, and accordingly, the Examiner’s position that there is motivation to modify is without a rational underpinning. See e.g. Ex parte Blow, (Ex parte Blow, No. 2007-003811 (B.P.A.I. Mar. 28, 2008).”

Green et al. alone only teaches extracting meta data that provides baseline information about the use of traffic infrastructure (Green [0073]), and does not expressly teach “traffic management plan configured at least in part to extend a remaining useful lifespan of the transportation infrastructure,” which is recited in claim 1. The Examiner introduces Westcott (U.S. Patent Application Publication No. 20160217226) to supplement for the deficiencies of Green. Westcott similarly teaches the use of data collection and analysis for traffic infrastructure and therefore is considered to be analogous prior art. For these reasons, the teachings of Westcott may be combined with those of Green. As provided in the previous Office Action, the Examiner expressly cites possible reasons for why one having ordinary skill in the art would be motivated to combine the teachings of Green and Westcott, specifically because “a better determination of the performance of the specific bridge could be analyzed and the performance and economics of bridge operation [could be] improved,” as recited in Westcott [0006]. For these reasons, the Examiner respectfully traverses and maintains that there is necessity for, and provides explanation for, introducing Westcott to teach the deficiencies of Green were expressly outlined in the previous Office Action.

	The Applicant further argues:
“The Examiner’s statement of rejection fails to address all of the claim elements. The Examiner’s rejection takes the form of (a) presenting a claim recitation (b) presenting a section of teaching text possibly with the implication that the teaching text satisfies the claim recitation.
For example, to the claim 20 rejection the Examiner (a) presents the claim recitation of “wherein determining the traffic management plan includes establishing a daily weight limit for the bridge structure transportation infrastructure in dependence on the infrastructure data indicative of the structural condition and state of wear of the bridge structure transportation infrastructure” and then (b) presents the section of teaching text “Westcott [0068] discloses ‘Detection of overweight truck on bridge by load cells- local controller turns on metering lights to lower traffic flow on bridge to maintain weight limits.’”
However, in the Examiner’s rejection statements the referenced teaching sections do not actually satisfy the claim recitation. As such the claim elements have not been satisfied.”

	The Examiner has considered the Applicant’s arguments and respectfully traverses. The claims and specification of the instant application do not expressly define what a “daily weight limit” is, nor is it a term that is commonly known in the art. Therefore, under the broadest reasonable interpretation of the claim language, a “daily weight limit” may be any weight limit associated with the traffic infrastructure that is used daily. For this reason, the Examiner maintains that Westcott teaches “wherein determining the traffic management plan includes establishing a daily weight limit for the bridge structure transportation infrastructure in dependence on the infrastructure data indicative of the structural condition and state of wear of the bridge structure transportation infrastructure.”

The Applicant further argues:
In the highlighted example highlighted by the applicant the claim recitations are “wherein determining the traffic management plan includes establishing a daily weight limit for the bridge structure transportation infrastructure in dependence on the infrastructure data indicative of the structural condition and state of wear of the bridge structure transportation infrastructure”. However, at least the bolded recitations cannot be satisfied by the Westcott teaching elements because the cited Westcott teaching section makes no reference to “daily weight limit”. The cited teaching section of Westcott also makes no reference to “establishing a daily weight limit for the bridge structure transportation infrastructure in dependence on the infrastructure data indicative of the structural condition and state of wear of the bridge structure transportation infrastructure.” The Examiner has cited to no teaching element satisfying “infrastructure data indicative of the structural condition and state of wear of the bridge structure transportation infrastructure” in the context of “wherein determining the traffic management plan includes establishing a daily weight limit for the bridge structure transportation infrastructure in dependence on the infrastructure data indicative of the structural condition and state of wear of the bridge structure transportation infrastructure”. Data from “load cells” in the cited section of the Examiner cannot be “infrastructure data indicative of the structural condition and state of wear of the bridge structure transportation infrastructure” because load cells in the cited section of Westcott are merely described in the context of “Detection of overweight truck on bridge by load cells” and no attribute of “indicative of the structural condition and state of wear of the bridge structure transportation infrastructure” can be fairly read therein.”

	The Examiner has considered the Applicant’s arguments and respectfully traverses. As addressed above, “daily weight limit” is not specifically defined or measured and may be broadly interpreted as any weight limit associated with the traffic infrastructure that is used daily, which is taught by Westcott [0068] as cited in the previous Office Action. Also cited in addressing claim 20, Westcott [0010] explicitly teaches “Specifically the invention relates to an information and control system that will monitor, control, operate, and analyze a bridge or set of bridges improving their performance and reducing their lifecycle costs of operation,” and “The unit will determine the bridge conditions including: structural integrity…from sensors located on or at the bridge.” For these reasons, Westcott [0010] expressly teaches collection of data that reflects the structural condition and state of wear of the bridge structure transportation infrastructure.

	The Applicant further argues:
“Further to claim 20 the Examiner has pointed to no discernible particular data of Westcott in satisfaction of “infrastructure data” in the context recited of “receive traffic data indicative of a high-traffic event, infrastructure data indicative of a structural condition and state of wear of a bridge structure transportation infrastructure in the vicinity of the event”. Further the Examiner will note that “infrastructure data” in the context of “wherein determining the traffic management plan includes establishing a daily weight limit for the bridge structure transportation infrastructure in dependence on the infrastructure data indicative of the structural condition and state of wear of the bridge structure transportation infrastructure” is recited in the context of “the infrastructure data”. Thus, to show that the claim recitations of claim 20 have been satisfied the Examiner would have to make a showing that the data cited in satisfaction of “receive traffic data indicative of a high-traffic event, infrastructure data indicative of a structural condition and state of wear of a bridge structure transportation infrastructure in the vicinity of the event” is the same data cited in satisfaction of “wherein determining the traffic management plan includes establishing a daily weight limit for the bridge structure transportation infrastructure in dependence on the infrastructure data indicative of the structural condition and state of wear of the bridge structure transportation infrastructure”.”

The Examiner has considered the Applicant’s arguments and respectfully traverses. As mentioned above, Westcott [0010] explicitly states “The unit will determine the bridge conditions including: structural integrity, weather conditions, traffic volume, type of traffic, type of use, safety, chemical levels, pollution, radiation levels, and the like from sensors located on or at the bridge.” The action of “determining” conditions involves receiving data. Therefore, determining bridge conditions such as its structural integrity, or determining traffic volume and type of traffic, is equivalent to “receiving traffic data” and “receiving infrastructure data.” Therefore, the Examine maintains that Westcott teaches “receive traffic data indicative of a high-traffic event, infrastructure data indicative of a structural condition and state of wear of a bridge structure transportation infrastructure in the vicinity of the event”.

Allowable Subject Matter
Claims 27-29 are allowed.
The claimed invention according to claim 27 describes a method of using historical traffic data for a specified location, which specifies the structural condition and state of wear of a plurality of bridge structure infrastructure units. The historical traffic data is used to predict a high-traffic event at a location, and in response to this prediction, determining if at least one of the bridge structure infrastructure units are located in the vicinity. The bridge structure infrastructure units have a weight limit over a specified amount of time. The claimed invention controls traffic in a manner that reduces traffic over the bridges and satisfies the weight limits.
With respect to the prior art of record, Green et al. (U.S. Patent Application Publication No. 2018/0190111) teaches a model for traffic flow prediction and providing control instructions for traffic management. However, Green fails to expressly teach: 
“receiving historical traffic data for a set of roads and infrastructure data specifying structural condition and state of wear of a plurality of bridge structure infrastructure units disposed within the set of roads;”
“predicting using the historical traffic data that a high traffic event will occur at a specified location within the set of roads;”
“identifying from the determining first and second bridge structure transportation infrastructure units as being within the vicinity of the specified location within the set of roads, wherein a weight limit over specified time has been ascertained for the first and second bridge structure transportation infrastructure units using the infrastructure data specifying the structural condition and state of wear for the first and second bridge structure infrastructure units;”
And “controlling traffic over the set of roads so that, at a time of the high traffic event, traffic is reduced over the first and second bridge structure transportation infrastructure units in order to satisfy the weight limit over specified time ascertained for the first and second bridge structure transportation infrastructure units using the infrastructure data specifying the structural condition and state of wear for the first and second bridge structure infrastructure units,”  in the context of claim 27.

Westcott (U.S. Patent Application Publication No. 2016/0217226) teaches:
“receiving historical traffic data for a set of roads and infrastructure data specifying structural condition and state of wear of a plurality of bridge structure infrastructure units disposed within the set of roads;” (Westcott [0007], [0080]).
However, Westcott fails to expressly teach:
“responsive to the predicting that that the high traffic event will occur at a specified location within the set of roads, determining whether respective ones of the plurality of bridge structure infrastructure units disposed within the set of roads are within a vicinity of the specified location within the set of roads;”
“identifying from the determining first and second bridge structure transportation infrastructure units as being within the vicinity of the specified location within the set of roads, wherein a weight limit over specified time has been ascertained for the first and second bridge structure transportation infrastructure units using the infrastructure data specifying the structural condition and state of wear for the first and second bridge structure infrastructure units;”
And “controlling traffic over the set of roads so that, at a time of the high traffic event, traffic is reduced over the first and second bridge structure transportation infrastructure units in order to satisfy the weight limit over specified time ascertained for the first and second bridge structure transportation infrastructure units using the infrastructure data specifying the structural condition and state of wear for the first and second bridge structure infrastructure units,”  in the context of claim 27.

Konrardy (U.S. Patent No. 9,940,834) teaches systems and methods for controlling a vehicle with respect to traffic and weather conditions while monitoring the status of one or more infrastructure components. This includes the “amount of wear and tear on a road segment” (Konrardy Col. 5 Lines 1-5). However, the data indicating wear and tear are not specified by received historical traffic data for a set of roads and infrastructure data,” as recited in claim 27. Konrardy also fails to teach:
“identifying from the determining first and second bridge structure transportation infrastructure units as being within the vicinity of the specified location within the set of roads, wherein a weight limit over specified time has been ascertained for the first and second bridge structure transportation infrastructure units using the infrastructure data specifying the structural condition and state of wear for the first and second bridge structure infrastructure units;”
And “controlling traffic over the set of roads so that, at a time of the high traffic event, traffic is reduced over the first and second bridge structure transportation infrastructure units in order to satisfy the weight limit over specified time ascertained for the first and second bridge structure transportation infrastructure units using the infrastructure data specifying the structural condition and state of wear for the first and second bridge structure infrastructure units,”  in the context of claim 27.

Seymour et al. (U.S. Patent Application Publication No. 2007/0135990) was found during a new prior art search. Seymour teaches a traffic management system for predicting traffic congestion information over predefined points of a route, which may include a bridge. However, Seymour fails to expressly teach the “structural condition and state of wear of a plurality of bridge structure infrastructure units,” and also does not teach:
“identifying from the determining first and second bridge structure transportation infrastructure units as being within the vicinity of the specified location within the set of roads, wherein a weight limit over specified time has been ascertained for the first and second bridge structure transportation infrastructure units using the infrastructure data specifying the structural condition and state of wear for the first and second bridge structure infrastructure units;”
And “controlling traffic over the set of roads so that, at a time of the high traffic event, traffic is reduced over the first and second bridge structure transportation infrastructure units in order to satisfy the weight limit over specified time ascertained for the first and second bridge structure transportation infrastructure units using the infrastructure data specifying the structural condition and state of wear for the first and second bridge structure infrastructure units,”  in the context of claim 27.

None of the prior art of record taken either together or in combination teach:
“identifying from the determining first and second bridge structure transportation infrastructure units as being within the vicinity of the specified location within the set of roads, wherein a weight limit over specified time has been ascertained for the first and second bridge structure transportation infrastructure units using the infrastructure data specifying the structural condition and state of wear for the first and second bridge structure infrastructure units;”
And “controlling traffic over the set of roads so that, at a time of the high traffic event, traffic is reduced over the first and second bridge structure transportation infrastructure units in order to satisfy the weight limit over specified time ascertained for the first and second bridge structure transportation infrastructure units using the infrastructure data specifying the structural condition and state of wear for the first and second bridge structure infrastructure units.”
For these reasons, the Applicant’s invention according to claim 27 is distinguished over the prior art of record. Claim 27 is allowable. Claims 28-29 are dependent on claim 27 and further limit the recited elements. Therefore, claims 28-29 are also allowable.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 24-26 recite the element “iteratively receiving current traffic data and iteratively updating the traffic management plan in dependence on the current traffic data.” The term “iteratively” is defined to mean “involving repetition: such as a: expressing repetition of a verbal action, b: utilizing the repetition of a sequence of operations or procedures” (https://www.merriam-webster.com/dictionary/iterative). The use of “iteratively” in this context does not align with the real-time connotation of “current traffic data.”  It is unclear if the updating occurs continuously or iteratively, and if the iterations occur over predetermined time intervals. Furthermore, “iteration” or “iteratively” are not further defined in the specifications. Clarification is required.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 19 is currently dependent on cancelled claim 18. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1
101 Analysis - Step 1
Claim 1 is directed to a system for determining a traffic management plan (i.e., a process). Therefore, claim 1 is within at least one of the four statutory categories. 
101 Analysis - Step 2A Prong I
The Examiner maintains that the claims submitted on January 13, 2022 recite an abstract idea, specifically, a mental process. Claim 1 recites:
“A system comprising:
a receiver configured to receive traffic data indicative of a high-traffic event, infrastructure data indicative of a structural condition and state of wear of transportation infrastructure in a vicinity of the high-traffic event, and user preferences input by a user; and
processing circuitry configured to:
determine, based at least in part on the traffic data and the infrastructure data indicative of the structural condition and state of wear of the transportation infrastructure, a traffic management plan for extending a remaining useful lifespan of the transportation infrastructure, wherein the traffic management plan is customized based on the user preferences; and display information indicating the traffic management plan.”

The Examiner submits that the foregoing bolded limitation constitutes a “mental process” because under the broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “determin[ing]” in the context of this claim encompasses mentally determining a traffic management plan based on accessible infrastructure data (e.g., limiting traffic on an old bridge. Accordingly, the claim recites at least one abstract idea. 
101 Analysis - Step 2A Prong II
The additional elements merely recite generic computer components that are necessary to perform the abstract idea and do not integrate the judicial exception into a practical application. The additional limitations beyond the abstract idea are as follows (see the additional elements as underlined):
“A system comprising:
a receiver configured to receive traffic data indicative of a high-traffic event, infrastructure data indicative of a structural condition and state of wear of transportation infrastructure in a vicinity of the high-traffic event, and user preferences input by a user; and
processing circuitry configured to:
determine, based at least in part on the traffic data and the infrastructure data indicative of the structural condition and state of wear of the transportation infrastructure, a traffic management plan for extending a remaining useful lifespan of the transportation infrastructure, wherein the traffic management plan is customized based on the user preferences; and display information indicating the traffic management plan.”
Regarding the limitations “a receiver configured to receive…” and “based at least in part on the traffic data and the infrastructure data…,” the Examiner submits that these limitations are merely insignificant extra-solution activities that merely use generic computer components to perform the data gathering necessary to execute the abstract idea.  The “processing circuitry” is also a generic computer component recited at a high level of generality. The “display[ing] information…” merely recites data output. 
101 Analysis - Step 2B
The additional elements, considered both individually and as an ordered combination, are not sufficient to amount to significantly more than the judicial exception. The integration of the abstract idea into a practical application amounts to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. Hence, claim 1 is not patent eligible. 

Claim 20
101 Analysis - Step 1
Claim 20 is directed to a non-transitory computer-readable medium storing instructions thereon that when executed, determine a traffic management plan (i.e., a process). Therefore, claim 20 is within at least one of the four statutory categories. 
101 Analysis - Step 2A Prong I
The Examiner maintains that the claims submitted on January 13, 2022 recite an abstract idea, specifically, a mental process. Claim 20 recites:
“A computer-readable storage medium storing instructions thereon that when executed cause one or more processors to:
receive traffic data indicative of a high-traffic event, infrastructure data indicative of a structural condition and state of wear of transportation infrastructure in a vicinity of the high-traffic event;
determine, based at least in part on the traffic data and the infrastructure data indicative of the structural condition and state of wear of the transportation infrastructure, a traffic management plan for extending a remaining useful lifespan of the transportation infrastructure; a traffic management plan configured at least in part to extend a remaining useful lifespan of the bridge structure transportation infrastructure, wherein determining the traffic management plan includes establishing a daily weight limit for the bridge structure transportation infrastructure in dependence on the infrastructure data indicative of the structural condition and state of wear of 4Application No.: 16/388,252Docket No.: P201800614US01 the bridge structure transportation infrastructure; and display information indicating the traffic management plan.”

The Examiner submits that the foregoing bolded limitation constitutes a “mental process” because under the broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “determining” in the context of this claim encompasses mentally determining a traffic management plan based on accessible infrastructure data (e.g., limiting traffic on an old bridge and formulating a maximum weight capacity for a bridge based on its current health. Accordingly, the claim recites at least one abstract idea. 
101 Analysis - Step 2A Prong II
The additional elements merely recite generic computer components that are necessary to perform the abstract idea and do not integrate the judicial exception into a practical application. The additional limitations beyond the abstract idea are as follows (see the additional elements as underlined):
“A computer-readable storage medium storing instructions thereon that when executed cause one or more processors to:
receive traffic data indicative of a high-traffic event, infrastructure data indicative of a structural condition and state of wear of transportation infrastructure in a vicinity of the high-traffic event;
determine, based at least in part on the traffic data and the infrastructure data indicative of the structural condition and state of wear of the transportation infrastructure, a traffic management plan for extending a remaining useful lifespan of the transportation infrastructure; a traffic management plan configured at least in part to extend a remaining useful lifespan of the bridge structure transportation infrastructure, wherein determining the traffic management plan includes establishing a daily weight limit for the bridge structure transportation infrastructure in dependence on the infrastructure data indicative of the structural condition and state of wear of 4Application No.: 16/388,252Docket No.: P201800614US01 the bridge structure transportation infrastructure; and display information indicating the traffic management plan.”

Regarding the limitations “receive…” and “based at least in part on the traffic data and the infrastructure data…,” the Examiner submits that these limitations are merely insignificant extra-solution activities that merely use generic computer components to perform the data gathering necessary to execute the abstract idea. The “display[ing] information…” merely recites data output.
101 Analysis - Step 2B
The additional elements, considered both individually and as an ordered combination, are not sufficient to amount to significantly more than the judicial exception. The integration of the abstract idea into a practical application amounts to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. Hence, claim 20 is not patent eligible. 

Dependent claims 2-11, 19, and 22-26 only recite limitations further defining the mental process and recite further data gathering (i.e. receiving traffic data). These limitations are considered mental process steps and additional steps that amount to necessary data gathering. These additional elements fail to integrate the abstract idea into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole, claims 2-11, 13, 16, 19, and 22-26 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, 19-20, and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (U.S. Patent Application Publication No. 20180190111 and hereinafter, “Green”) in view of Westcott (U.S. Patent Application Publication No. 20160217226).

Regarding claim 1, Green teaches the system comprising:
a receiver configured to receive…user preferences input by a user
Green [0079] discloses “For situations in which the systems discussed here collect personal information about users, or may make use of personal information, the users may be provided with an opportunity to control whether programs or features collect personal information (e.g., information about a user's social network, social actions or activities, profession, a user's preferences, or a user's current location), or to control whether and/or how to receive content from the content server that may be more relevant to the user.”
wherein the traffic management plan is customized based on the user preferences
Green [0079] discloses “For situations in which the systems discussed here collect personal information about users, or may make use of personal information, the users may be provided with an opportunity to control whether programs or features collect personal information (e.g., information about a user's social network, social actions or activities, profession, a user's preferences, or a user's current location), or to control whether and/or how to receive content from the content server that may be more relevant to the user.”
display output information indicating the traffic management plan.  
Green [0110] discloses “To provide for interaction with a user, embodiments of the subject matter described in this specification can be implemented on a computer having a display device…for displaying information to the user.”
While Green does not expressly teach:
traffic data indicative of a high-traffic event, and infrastructure data indicative of a structural condition and state of wear of transportation infrastructure in a vicinity of the high-traffic event
processing circuitry configured to: determine, based at least in part on the traffic data and the infrastructure data indicative of the structural condition and state of wear of the transportation infrastructure
a traffic management plan for extending a remaining useful lifespan of the transportation infrastructure
Green in combination with Westcott teaches:
traffic data indicative of a high-traffic event, and infrastructure data indicative of a structural condition and state of wear of transportation infrastructure in a vicinity of the high-traffic event
Westcott [0010] discloses “The unit will determine the bridge conditions including: structural integrity, weather conditions, traffic volume, type of traffic, type of use, safety, chemical levels, pollution, radiation levels and the like from sensors located on or at the bridge.”
processing circuitry configured to: determine, based at least in part on the traffic data and the infrastructure data indicative of the structural condition and state of wear of the transportation infrastructure
Westcott [0057] discloses “The central remote control and monitoring station can monitor and control many local control units simultaneously. It processes and stores the data sent from the local control units to enhance or filter the original information e.g. sensor measurements, normalization, trends, statistics) detect abnormal conditions through single point measurements (e.g. bridge movement), combination of multiple measurements and logic (e.g. bridge icing measurement, local temperature, local humidity and precipitation combined evaluated through an algorithm), or through a combination of multiple bridge local control data…”
a traffic management plan for extending a remaining useful lifespan of the transportation infrastructure
Westcott [0010] discloses “Specifically the invention relates to an information and control system that will monitor, control, operate and analyze a bridge or set of bridges improving their performance and reducing their lifecycle costs of operation.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the traffic management disclosed in Green to incorporate extending the lifespan of a bridge, as taught in Westcott, in order to “a better determination of the performance of the specific bridge could be analyzed and the performance and economics of bridge operation improved” (Westcott [0006]).

Regarding claim 2, Green in combination with Westcott teaches the system of claim 1, wherein Green further teaches:
the traffic data comprises historical traffic data.  
Green [0076] discloses “In some examples, users can use metadata to effect a change in future planning based on current conditions, or to make an adjustment to present or future planning based on historical observations.”

Regarding claim 3, Green in combination with Westcott teaches the system of claim 2, wherein Green teaches:
the receiver is further configured to receive current traffic data, and wherein the processing circuitry is configured to update the traffic management plan based at least in part on the current traffic data.  
Green [0094] discloses “In some examples, the machine learning models, local and remote, may be updated substantially in real-time. For example, the machine learning models can be updated at regular intervals, e.g., every 10 seconds, every 30 seconds, or at another interval. The machine learning models can be updated as control instructions and data are received, which may or may not be at a fixed interval. In addition, or as an alternative, the machine learning models may be updated dynamically and/or asynchronously to respond to temporary or unusual conditions.”

Regarding claim 4, Green in combination with Westcott teaches the system of claim 1, wherein Green teaches:
the traffic data comprises current traffic data.  
Green [0094] discloses “In some examples, the machine learning models, local and remote, may be updated substantially in real-time. For example, the machine learning models can be updated at regular intervals, e.g., every 10 seconds, every 30 seconds, or at another interval. The machine learning models can be updated as control instructions and data are received, which may or may not be at a fixed interval. In addition, or as an alternative, the machine learning models may be updated dynamically and/or asynchronously to respond to temporary or unusual conditions.”

Regarding claim 5, Green in combination with Westcott teaches the system of claim 1, wherein Green teaches:
the receiver is configured to receive the traffic data from at least one traffic camera.  
Green [0006] discloses “According to one innovative aspect of the subject matter described in this specification, a method for controlling traffic lights is provided, where sensor data providing images of a traffic intersection is collected by cameras and/or other sensors at or near the intersection.”

Regarding claim 6, Green in combination with Westcott teaches the system of claim 1, wherein Westcott further teaches:
the receiver is configured to receive the traffic data from a global positioning system (GPS) device of at least one vehicle.  
Westcott [0060] discloses “The local control unit will include a GPS receiver to notify and track its position.”

Regarding claim 7, Green in combination with Westcott teaches the system of claim 1, wherein Westcott further teaches:
the receiver is configured to receive the traffic data from at least one road-embedded weight sensor.  
Westcott [0068] discloses “Detection of overweight truck on bridge by load cells—local controller turns on metering lights to lower traffic flow on bridge to maintain weight limits.”
Westcott [0010]-[0018] disclose “The unit will determine the bridge conditions including: structural integrity, weather conditions, traffic volume, type of traffic, type of use, safety, chemical levels, pollution, radiation levels and the like from sensors located on or at the bridge. The sensor information is measured and filtered then transmitted to the control unit where it can be stored locally then transmitted to the central unit. Specifically the invention relates to an information and control system that will monitor, control, operate and analyze a bridge or set of bridges improving their performance and reducing their lifecycle costs of operation…[0011] Measurements include: [0012] Bridge Structure Integrity [0013] Strain [0014] Acceleration [0015] Crack/separation [0016] Bridge movement [0017] Impact [0018] Weight [0019]”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor data disclosed in Green to incorporate a road-embedded weight sensor, as taught in Westcott, to monitor the bridges in real time and learn how it responds to usage, thereby improving the economics of bridge operations.

Regarding claim 8, Green in combination with Westcott teaches the system of claim 1, wherein Westcott further teaches:
the infrastructure data comprises a state of wear of the transportation infrastructure.  
Westcott [0041] discloses “Long term each bridges life cycle will be analyzed for each specific bridge and determined based on levels of usage and measurement of bridge structural integrity and wear. The projected end of life date and safety factor will be determined through bridge structural modeling and engineering. The health or integrity of an entire set of bridges will be determined and updated.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the traffic management disclosed in Green to incorporate extending the lifespan of a bridge, as taught in Westcott, in order to “a better determination of the performance of the specific bridge could be analyzed and the performance and economics of bridge operation improved” (Westcott [0006]).

Regarding claims 9 and 19, Green in combination with Westcott teaches the system of claim 8, wherein Westcott further teaches:
the information indicating the traffic management plan comprises a recommendation for traffic reduction across the transportation infrastructure based at least in part on the state of wear of the transportation infrastructure.  
Westcott [0038] discloses “If an out of function condition is determined the local controller can initiate in real time bridge warnings through signs or other transmitted information, access control and traffic metering or total stop of bridge access through warning signs and physical gate or barriers.”
Westcott [0040] discloses “The central software and control will analyze a set of bridges to determine both short term, medium and long term operating requirements and support optimal scheduling and execution of tasks to improve the performance of the entire bridge system. The short term task such as…traffic metering on roads…”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the traffic management disclosed in Green to incorporate extending the lifespan of a bridge, as taught in Westcott, in order to “a better determination of the performance of the specific bridge could be analyzed and the performance and economics of bridge operation improved” (Westcott [0006]).

Regarding claim 20, Green teaches the computer-readable storage medium storing instructions thereon that when executed cause one or more processors to:
display output information indicating the traffic management plan.  
Green [0110] discloses “To provide for interaction with a user, embodiments of the subject matter described in this specification can be implemented on a computer having a display device…for displaying information to the user.”
Green does not expressly teach:
receive traffic data indicative of a high-traffic event, and infrastructure data indicative of a structural condition and state of wear of a bridge structure transportation infrastructure in the vicinity of the event
determine, based at least in part on the traffic data and the infrastructure data indicative of the structural condition and state of wear of the bridge structure transportation infrastructure, a traffic management plan configured at least in part to extend a remaining useful lifespan of the bridge structure transportation infrastructure
wherein determining the traffic management plan includes establishing a daily weight limit for the bridge structure transportation infrastructure in dependence on the infrastructure data indicative of the structural condition and state of wear of the bridge structure transportation infrastructure
Westcott teaches:
receive traffic data indicative of a high-traffic event, and infrastructure data indicative of a structural condition and state of wear of a bridge structure transportation infrastructure in the vicinity of the event
Westcott [0010] discloses “The unit will determine the bridge conditions including: structural integrity, weather conditions, traffic volume, type of traffic, type of use, safety, chemical levels, pollution, radiation levels and the like from sensors located on or at the bridge.”
determine, based at least in part on the traffic data and the infrastructure data indicative of the structural condition and state of wear of the bridge structure transportation infrastructure, a traffic management plan configured at least in part to extend a remaining useful lifespan of the transportation infrastructure
Westcott [0010] discloses “Specifically the invention relates to an information and control system that will monitor, control, operate and analyze a bridge or set of bridges improving their performance and reducing their lifecycle costs of operation.”
wherein determining the traffic management plan includes establishing a daily weight limit for the bridge structure transportation infrastructure in dependence on the infrastructure data indicative of the structural condition and state of wear of the bridge structure transportation infrastructure
Westcott [0007] discloses “Individual analysis over time would allow for adaptive learning of the specific bridge condition and how it is changing based on how it responds to various disturbances and usage.”
Westcott [0068] discloses “Detection of overweight truck on bridge by load cells—local controller turns on metering lights to lower traffic flow on bridge to maintain weight limits.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the traffic management disclosed in Green to incorporate extending the lifespan of a bridge, as taught in Westcott, in order to “a better determination of the performance of the specific bridge could be analyzed and the performance and economics of bridge operation improved” (Westcott [0006]).

Regarding claim 22, Green in combination with Westcott teaches system of claim 1, wherein Westcott further teaches:
the transportation infrastructure is bridge structure transportation infrastructure.
Westcott [0041] discloses “Long term each bridges life cycle will be analyzed for each specific bridge and determined based on levels of usage and measurement of bridge structural integrity and wear. The projected end of life date and safety factor will be determined through bridge structural modeling and engineering. The health or integrity of an entire set of bridges will be determined and updated.”

Regarding claim 23, Green in combination with Westcott teaches system of claim 1, wherein Westcott further teaches:
the transportation infrastructure is bridge structure transportation infrastructure, wherein the infrastructure data is indicative of the structural condition and state of wear of the bridge transportation infrastructure and wherein the traffic management plan includes establishing a daily weight limit for the bridge structure transportation infrastructure in dependence on the infrastructure data indicative of the structural condition and state of wear of the bridge transportation infrastructure.
Westcott [0007] discloses “The methods and systems would provide both central and local monitoring and control of conditions of individual bridges in real time as those bridges are in use. In addition the system would be able to respond in real time to safety issues and control access to the bridge. Individual analysis over time would allow for adaptive learning of the specific bridge condition and how it is changing based on how it responds to various disturbances and usage.”
Westcott [0068] discloses “Detection of overweight truck on bridge by load cells—local controller turns on metering lights to lower traffic flow on bridge to maintain weight limits.”

Regarding claim 24, Green in combination with Westcott teaches system of claim 1, wherein Green teaches:
iteratively updating the traffic management plan in dependence on the current traffic data
Green [0094] discloses “In some examples, the machine learning models, local and remote, may be updated substantially in real-time. For example, the machine learning models can be updated at regular intervals, e.g., every 10 seconds, every 30 seconds, or at another interval. The machine learning models can be updated as control instructions and data are received, which may or may not be at a fixed interval. In addition, or as an alternative, the machine learning models may be updated dynamically and/or asynchronously to respond to temporary or unusual conditions.”
While Green does not expressly teach:
sensed with use of the weight sensor disposed within the bridge structure transportation infrastructure
the transportation infrastructure is bridge structure transportation infrastructure, wherein the infrastructure data is indicative of the structural condition and state of wear of the bridge structure transportation infrastructure and wherein determining the traffic management plan includes establishing a daily weight limit for the bridge structure transportation infrastructure in dependence on the infrastructure data indicative of the structural condition and state of wear of the bridge structure transportation infrastructure, wherein the method includes iteratively receiving current traffic data from a weight sensor disposed within the bridge structure transportation infrastructure;
Green in combination with Westcott teaches:
sensed with use of the weight sensor disposed within the bridge structure transportation infrastructure.
Westcott [0010]-[0018] disclose “The unit will determine the bridge conditions including: structural integrity, weather conditions, traffic volume, type of traffic, type of use, safety, chemical levels, pollution, radiation levels and the like from sensors located on or at the bridge. The sensor information is measured and filtered then transmitted to the control unit where it can be stored locally then transmitted to the central unit. Specifically the invention relates to an information and control system that will monitor, control, operate and analyze a bridge or set of bridges improving their performance and reducing their lifecycle costs of operation…[0011] Measurements include: [0012] Bridge Structure Integrity [0013] Strain [0014] Acceleration [0015] Crack/separation [0016] Bridge movement [0017] Impact [0018] Weight [0019]”
the transportation infrastructure is bridge structure transportation infrastructure, wherein the infrastructure data is indicative of the structural condition and state of wear of the bridge structure transportation infrastructure and wherein determining the traffic management plan includes establishing a daily weight limit for the bridge structure transportation infrastructure in dependence on the infrastructure data indicative of the structural condition and state of wear of the bridge structure transportation infrastructure, wherein the method includes iteratively receiving current traffic data from a weight sensor disposed within the bridge structure transportation infrastructure;
Westcott [0007] discloses “The methods and systems would provide both central and local monitoring and control of conditions of individual bridges in real time as those bridges are in use. In addition the system would be able to respond in real time to safety issues and control access to the bridge. Individual analysis over time would allow for adaptive learning of the specific bridge condition and how it is changing based on how it responds to various disturbances and usage.”
Westcott [0068] discloses “Detection of overweight truck on bridge by load cells—local controller turns on metering lights to lower traffic flow on bridge to maintain weight limits.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor data disclosed in Green to incorporate a road-embedded weight sensor, as taught in Westcott, to monitor the bridges in real time and learn how it responds to usage, thereby improving the economics of bridge operations.

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. in view of Westcott, further in view of Balid et al. (“Versatile real-time traffic monitoring system using wireless smart sensors networks,” 2016).

Regarding claim 25, Green in combination with Westcott teaches system of claim 1, wherein Green teaches:
iteratively updating the traffic management plan in dependence on the current traffic data sensed with use of the weight sensor disposed within the bridge structure transportation infrastructure
Green [0094] discloses “In some examples, the machine learning models, local and remote, may be updated substantially in real-time. For example, the machine learning models can be updated at regular intervals, e.g., every 10 seconds, every 30 seconds, or at another interval. The machine learning models can be updated as control instructions and data are received, which may or may not be at a fixed interval. In addition, or as an alternative, the machine learning models may be updated dynamically and/or asynchronously to respond to temporary or unusual conditions.”
While Green does not expressly teach:
the transportation infrastructure is bridge structure transportation infrastructure, wherein the infrastructure data is indicative of the structural condition and state of wear of the bridge structure transportation infrastructure and wherein determining the traffic management plan includes establishing a daily weight limit for the bridge structure transportation infrastructure in dependence on the infrastructure data indicative of the structural condition and state of wear of the bridge structure transportation infrastructure, wherein the method includes iteratively receiving current traffic data from a weight sensor disposed within the bridge structure transportation infrastructure; 
Green in combination with Westcott teaches:
the transportation infrastructure is bridge structure transportation infrastructure, wherein the infrastructure data is indicative of the structural condition and state of wear of the bridge structure transportation infrastructure and wherein determining the traffic management plan includes establishing a daily weight limit for the bridge structure transportation infrastructure in dependence on the infrastructure data indicative of the structural condition and state of wear of the bridge structure transportation infrastructure, wherein the method includes iteratively receiving current traffic data from a weight sensor disposed within the bridge structure transportation infrastructure; 
Westcott [0007] discloses “The methods and systems would provide both central and local monitoring and control of conditions of individual bridges in real time as those bridges are in use.”
Westcott [0010]-[0018] disclose “The unit will determine the bridge conditions including: structural integrity, weather conditions, traffic volume, type of traffic, type of use, safety, chemical levels, pollution, radiation levels and the like from sensors located on or at the bridge. The sensor information is measured and filtered then transmitted to the control unit where it can be stored locally then transmitted to the central unit. Specifically the invention relates to an information and control system that will monitor, control, operate and analyze a bridge or set of bridges improving their performance and reducing their lifecycle costs of operation…[0011] Measurements include: [0012] Bridge Structure Integrity [0013] Strain [0014] Acceleration [0015] Crack/separation [0016] Bridge movement [0017] Impact [0018] Weight [0019]”
Westcott [0068] discloses “Detection of overweight truck on bridge by load cells—local controller turns on metering lights to lower traffic flow on bridge to maintain weight limits.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor data disclosed in Green to incorporate a road-embedded weight sensor, as taught in Westcott, to monitor the bridges in real time and learn how it responds to usage, thereby improving the economics of bridge operations.

While the combination of Green and Westcott do not expressly teach:
a magnetometer traffic counter disposed at the bridge structure transportation infrastructure
Green and Westcott in combination with Balid teaches:
a magnetometer traffic counter disposed at the bridge structure transportation infrastructure
Balid Section IV Part A discloses “The [vehicle counting] algorithm begins with initializing magnetometer sensor configuration registers.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Green and Westcott to incorporate a magnetometer traffic counter, as taught by Balid, for reliable and accurate estimation of traffic data for traffic surveillance systems. 

Regarding claim 26, Green in combination with Westcott teaches computer readable storage medium of claim 20, wherein Westcott further teaches:
the instructions thereon when executed cause the one or more processors to perform iteratively receiving current traffic data from a weight sensor disposed within the bridge structure transportation infrastructure and from a magnetometer traffic counter disposed at the bridge structure transportation infrastructure; and iteratively updating the traffic management plan in dependence on the current traffic data sensed with use of the weight sensor disposed within the bridge structure transportation infrastructure and from the magnetometer traffic counter disposed at the bridge structure transportation infrastructure.
Westcott [0007] discloses “The methods and systems would provide both central and local monitoring and control of conditions of individual bridges in real time as those bridges are in use.”
Westcott [0010]-[0018] disclose “The unit will determine the bridge conditions including: structural integrity, weather conditions, traffic volume, type of traffic, type of use, safety, chemical levels, pollution, radiation levels and the like from sensors located on or at the bridge. The sensor information is measured and filtered then transmitted to the control unit where it can be stored locally then transmitted to the central unit. Specifically the invention relates to an information and control system that will monitor, control, operate and analyze a bridge or set of bridges improving their performance and reducing their lifecycle costs of operation…[0011] Measurements include: [0012] Bridge Structure Integrity [0013] Strain [0014] Acceleration [0015] Crack/separation [0016] Bridge movement [0017] Impact [0018] Weight [0019]”
Westcott [0068] discloses “Detection of overweight truck on bridge by load cells—local controller turns on metering lights to lower traffic flow on bridge to maintain weight limits.”
While Westcott does not expressly teach:
a magnetometer traffic counter disposed at the bridge structure transportation infrastructure
Green and Westcott in combination with Balid teaches:
a magnetometer traffic counter disposed at the bridge structure transportation infrastructure
Balid Section IV Part A discloses “The [vehicle counting] algorithm begins with initializing magnetometer sensor configuration registers.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Green and Westcott to incorporate a magnetometer traffic counter, as taught by Balid, for reliable and accurate estimation of traffic data for traffic surveillance systems. 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. in view of Westcott, further in view of Konrardy et al. (U.S. Patent No. 9,940,834).

Regarding claim 10, Green in combination with Westcott and Konrardy teaches the system of claim 1, wherein Konrardy further teaches:
the information indicative of the traffic management plan comprises a visual map indicating the traffic management plan.  
Konrardy Col. 47 Lines 16-28 discloses “In additional or alternative embodiments, the indications may be symbolic and/or may be annotations overlaid on a map display. For example, a construction symbol may be displayed on a road segment within a map display. In another example, vehicle symbols and orientations of the corresponding vehicles may be displayed within the map display.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the traffic planning system disclosed in Green to explicitly teach a visual map, as taught in Konrardy, in order to present the information to the user with simplicity (Konrardy Col. 47 Lines 25-28).

Regarding claim 11, Green in combination with Westcott and Konrardy teaches the system of claim 1, wherein Konrardy further teaches:
the information indicative of the traffic management plan comprises a textual list of recommended traffic management actions.  
Konrardy Col. 47 Lines 29-35 discloses “Although the overall indication of the condition of the road segment is described as being displayed in a text or symbolic format for simplicity, the overall indication may be displayed in any suitable manner.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the traffic planning system disclosed in Green to explicitly teach a visual map, as taught in Konrardy, in order to present the information to the user with simplicity (Konrardy Col. 47 Lines 25-28).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326.  The examiner can normally be reached on Monday to Friday, 8:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.T.S./Patent Examiner, Art Unit 3662           

/IG T AN/Primary Examiner, Art Unit 3662